Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-21512-DPG

   JANETH ZAPATA,

         Plaintiff,

   v.

   FOUR BLR DOORS, CORP.,
   and ISRAEL LA RED,

        Defendants.
  ____________________________________/

                        DEFENDANTS’ PARTIAL MOTION TO DISMISS
                         PLAINTIFF’S FIRST AMENDED COMPLAINT

          Defendants, FOUR BLR DOORS, CORP. and ISRAEL LA RED (collectively,

  “Defendants”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, hereby

  respectfully moves for the entry of an Order dismissing Counts III and IV of the First Amended

  Complaint (“Amended Complaint”) filed by Plaintiff Janeth Zapata (“Plaintiff”) and, as grounds

  thereof, state as follows:

  I.      PLAINTIFF'S CLAIMS AND FACTUAL ALLEGATIONS

          Plaintiff, who worked as a as a Controller/Financial Officer, for Defendant Four BLR

  Doors filed an Amended Complaint against Four BLR Doors, alleging unpaid overtime wages

  under the Fair Labor Standards Act ("FLSA"). See D.E. 14, "Compl." at Count I. Plaintiff has

  not only sued Four BLR Doors, but has also named as an individual defendant, Israel La Red, who

  has an ownership interest in Four BLR Doors. See Compl. at Count II. Plaintiff has also asserted

  FLSA retaliation claims against Four BLR Doors and Mr. La Red. [Compl. at Count III & IV].
Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 2 of 6
                                                                            CASE NO.: 1:20-cv-21512-DPG


          While the merits of Plaintiff's claims for unpaid overtime wages will be addressed at the

  appropriate juncture, Plaintiff’s FLSA retaliation claims deserve a proper judicial internment.

  Plaintiff's allegations in support of her retaliation claims are based on Plaintiff's allegation that she

  resigned ("constructively discharged") because she allegedly saw a posting "for her exact position

  online" sometime after she allegedly complained of "improper wage deductions." The allegations

  are stated below:

          Prior to Zapata’s constructive discharge, she objected to Defendants’ improper
          wage deductions/docking. Zapata complained about the improper wage
          deductions/docking to La Red and his wife, Carolina.

          Shortly after Zapata’s complaints, she noticed that Four BLR posted an opening
          for her exact position online.

          Understanding that Defendants would be terminating her employment and
          continuing to endure the financial consequences of Defendants' unlawful actions,
          Zapata was forcibly separated (constructively discharged) from her employment
          with the Company.

  D.E. 14, Compl. at ¶¶ 28-32.

          Further, Plaintiff also alleges, in support of her retaliation claims, that she was “retaliatory

  discharge[d]” in or around April of 20201 from her employment with American Impact Windows

  and Doors (“American Impact”) as a result of Mr. La Red advising American Impact that Plaintiff

  filed this lawsuit against Defendants. D.E. 14, Compl. at ¶¶ 33-36. Specifically, Plaintiff alleges

  that “La Red informed American Impact of the present lawsuit in order to cause Zapata’s

  involuntary separation from American Impact,” and that “La Red’s unlawful actions did, in fact,

  cause the Retaliatory Discharge.” D.E. 14, Compl. at ¶¶ 37-38.




  1
   Plaintiff alleges she was terminated from Four BLR Doors on October 15, 2019. D.E. 14, Compl.
  at ¶ 26.
                                                Page 2 of 6
Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 3 of 6
                                                                          CASE NO.: 1:20-cv-21512-DPG


         Despite the foregoing, Plaintiff’s allegations, even if true, are insufficient to state a cause

  of action for retaliation under the FLSA. Accordingly, Counts III and IV of Plaintiff's Amended

  Complaint for retaliation under the FLSA must be dismissed.

  II.    MOTION TO DISMISS STANDARD

         “To survive a motion to dismiss, plaintiffs must do more than merely state legal

  conclusions; they are required to allege some specific factual bases for those conclusions or face

  dismissal of their claims.” Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1263 (11th Cir.

  2004). “While legal conclusions can provide the framework of a complaint, they must be

  supported by factual allegations. When there are well-pleaded factual allegations, a court should

  assume their veracity and then determine whether they plausibly give rise to an entitlement to

  relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In essence, “the complaint must not merely

  allege a misconduct, but must demonstrate that the pleader is entitled to relief.” Safeco Ins. Co. of

  Am. v. Victoria Mgmt., LLC, No. 12-20489-CIV-MORE, 2012 U.S. Dist. LEXIS 64274, at *4

  (S.D. Fla. May 7, 2012).

  III.   ARGUMENT

  A.     BECAUSE PLAINTIFF’S CLAIMS FOR RETALIATION AGAINST
         DEFENDANTS (COUNTS III AND IV) FAIL TO STATE A CLAIM UPON WHICH
         RELIEF CAN BE GRANTED, THE COURT MUST DISMISS COUNTS III AND
         IV.

         As stated by the Eleventh Circuit Court of Appeals, in Wolf v. Coca-Cola Co.:

         The FLSA protects persons against retaliation for asserting their rights under the
         statute. A prima facie case of FLSA retaliation requires a demonstration by the
         plaintiff of the following: ‘(1) she engaged in activity protected under [the] act;
         (2) she subsequently suffered adverse action by the employer; and (3) a causal
         connection existed between the employee's activity and the adverse action.’ If
         the employer asserts a legitimate reason for the adverse action, the plaintiff may
         attempt to show pretext. See id. In demonstrating causation, the plaintiff must
         prove that the adverse action would not have been taken ‘but for’ the assertion
         of FLSA rights.


                                              Page 3 of 6
Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 4 of 6
                                                                         CASE NO.: 1:20-cv-21512-DPG


  200 F.3d 1337, 1342-43 (11th Cir. 2000) (emphasis added) (international citations and

  quotations omitted).

         1. Constructive Discharge

         Additionally, “‘[c]onstructive discharge occurs when an employer deliberately makes

  an employee’s working conditions intolerable and thereby forces him to quit his job.’” Poole

  v. City of Plantation, No. 05-61698-CIV, 2010 U.S. Dist. LEXIS 109306, at *24 (S.D. Fla. Oct.

  14, 2010) (Marra, J.) (quoting another source) (emphasis added). “A plaintiff must show ‘working

  conditions that are “so intolerable that a reasonable person in [the employee's] position would

  have been compelled to resign.” Id. (emphasis added) (quoting another source). “‘Part of an

  employee's obligation to be reasonable is an obligation not to assume the worse, and not to jump

  to conclusions too fast.’” Id. (quoting another source). “The threshold for demonstrating a

  constructing discharge is ‘quite high.’” Id. (quoting another source). “‘A constructive discharge

  will generally not be found if the employer is not given sufficient time to remedy the situation.’”

  Id. (quoting another source).

         Here, Plaintiff brings two (2) claims for retaliation under the FLSA (Counts III and IV).

  Plaintiff’s retaliation claims are premised on Defendants allegedly posting Plaintiff’s job position

  online for hiring shortly after Plaintiff made complaints regarding unpaid overtime wages. See

  Compl. ¶¶ 28-32, 57, 65. Taking Plaintiff’s allegations as true, Defendants’ actions of posting

  Plaintiff’s job position online for hiring does not rise to that high level of constructive discharge

  required for a finding of a constructive discharge retaliation claim. See, e.g., Meeks v. Computer

  Assocs. Int'l, 15 F.3d 1013, 1015 (11th Cir.1994) (holding that constructive discharge was

  supported by evidence of the plaintiff being placed on probation, receiving unjustified work

  evaluations, and being repeatedly screamed at so that supervisor's “spit was flying in [plaintiff’s]



                                              Page 4 of 6
Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 5 of 6
                                                                             CASE NO.: 1:20-cv-21512-DPG


  face”); Rowell v. BellSouth Corp., 433 F.3d 794, 806 (11th Cir.2005) (“The fact that one of the

  possible outcomes is that he would lose his job alone is not sufficient to establish the intolerable

  conditions sufficient to justify a finding of constructive discharge . . . .”) (emphasis added).

          Accordingly, Defendants’ actions, as alleged by Plaintiff, fall short of an adverse action.

  As a result, Plaintiff fails to allege (1) that Plaintiff suffered an adverse action by Defendants and

  naturally, cannot establish (2) that a causal connection existed between Defendants’ activity and

  the adverse action. Accordingly, the Court should dismiss Plaintiff’s retaliation claims for failure

  to state a claim.

          2. Post-Employment Retaliation (Retaliatory Discharge)

          Section 15(a)(3) of the FLSA proscribes an employer’s retaliating against an employee for

  asserting rights under the FLSA. 29 U.S.C. § 215(a)(3). Specifically, Section 15(a)(3) of the

  FLSA provides as follows:

          (a) After the expiration of one hundred and twenty days from the date of enactment
          of this Act [enacted June 25, 1938], it shall be unlawful for any person—
          ...
                  (3) to discharge or in any other manner discriminate against any employee
                  because such employee has filed any complaint or instituted or caused to be
                  instituted any proceeding under or related to this Act . . . , or has testified or
                  is about to testify in any such proceeding, or has served or is about to serve
                  on an industry committee.

  29 U.S.C. § 215(a)(3) (emphasis added).

          On its face, there is nothing in the text of Section 15(a)(3) of the FLSA that suggests that

  Congress intended Section 15(a)(3) to apply to former employees, like Plaintiff. In support of

  Plaintiff’s retaliation claims, Plaintiff alleges that she was “retaliatory discharge[d]” in or around

  April of 2020 from her employment with American Impact as a result of Mr. La Red advising

  American Impact that Plaintiff filed this lawsuit against Defendants. D.E. 14, Compl. at ¶¶ 33-36.

  Precisely, Plaintiff alleges that “La Red informed American Impact of the present lawsuit in order

                                                Page 5 of 6
Case 1:20-cv-21512-DPG Document 18 Entered on FLSD Docket 07/07/2020 Page 6 of 6
                                                                           CASE NO.: 1:20-cv-21512-DPG


  to cause [her] involuntary separation from American Impact,” and that “La Red’s unlawful actions

  did, in fact, cause the Retaliatory Discharge.” D.E. 14, Compl. at ¶¶ 37-38, 59, 67. The foregoing

  allegations all point to post-employment matters and with other employers, which are not covered

  by Section 15(a)(3) of the FLSA. 29 U.S.C. § 215(a)(3). Plaintiff has not engaged in protected

  activity under the FLSA's retaliation provisions -- and her claim must therefore be dismissed.

         Accordingly, Defendants’ actions, as alleged by Plaintiff, are not covered by Section

  15(a)(3) of the FLSA as it pertains to Plaintiff’s “retaliatory discharge” allegations. Accordingly,

  the Court should dismiss Plaintiff’s retaliation claims for failure to state a claim.

  IV.    CONCLUSION

         Based on the aforementioned, Defendants respectfully request the entry of an Order:

  dismissing, with prejudice, Counts III and IV of Plaintiff’s Amended Complaint with prejudice.



         Dated this 7th day of July 2020.             Respectfully submitted,


                                                       /s/ Hugo L. Garcia                   .
                                                       HUGO L. GARCIA, ESQ.
                                                       Florida Bar No. 1002333
                                                       FLORIDA GENERAL COUNSEL, P.A.
                                                       3401 NW 82 Ave,
                                                       Suite 360
                                                       Doral, FL 33122
                                                       Phone: (305) 704-2500
                                                       E-mail: HGarcia@generalcounselfl.com

                                                       Attorneys for Defendants




                                               Page 6 of 6
